     Case: 3:18-cv-00006-RAM-RM Document #: 6 Filed: 02/12/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

GEORGE R. SIMPSON,                            )
                                              )
                      Plaintiff,              )
                                              )
                      v.                      )       Case Nos. 3:18-cv-0006
                                              )
SAPPHIRE BAY CONDOMINIUMS WEST                )
BOARD OF DIRECTORS and                        )
COMMISSIONER DAWN L. HENRY,                   )
                                              )
                      Defendants.             )
                                              )

                                          ORDER

       THIS MATTER comes before the Court on a Petition for Writ of Mandamus filed by

Petitioner George R. Simpson (“Simpson”) on January 24, 2018. After careful consideration

and review, it is hereby

       ORDERED that the parties shall comply with the following schedule:

   1. Petitioner Simpson shall, within thirty (30) days of the date of this Order, file and

       serve Petitioner’s Brief in Support of the Petition for Writ of Mandamus;

   2. Respondents shall, within thirty (30) days after filing and service of Petitioner’s

       Brief, file and serve their respective Respondents’ Brief;

   3. Petitioner may file and serve a Reply Brief within fourteen (14) days after filing

       and service of Respondents’ Brief;

        IT IS FURTHER ORDERED that if Petitioner fails to file a brief within the time

provided in this Order, or within the time extended by the Court, the Respondents may move

for dismissal for failure to prosecute;

       IT IS FURTHER ORDERED that if Respondents fail to file their brief within the time

provided in this Order, or within the time extended by the Court, the Respondents will have
      Case: 3:18-cv-00006-RAM-RM Document #: 6 Filed: 02/12/21 Page 2 of 2
Simpson v. Sapphire Bay et al.
Case No. 3:18-cr-0006
Order
Page 2 of 2

waived and/or forfeited their right to assert any and all arguments for the Court’s

consideration.


Dated: February 12, 2021                    /s/ Robert A. Molloy
                                            ROBERT A. MOLLOY
                                            District Judge
